Citation Nr: 0822337	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-38 539	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from December 1990 to March 
1991.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2005 rating action that denied service 
connection for bilateral hearing loss.

In March 2008, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The competent and most persuasive medical evidence 
establishes that the veteran's pre-existing bilateral hearing 
loss underwent no permanent increase in severity during or as 
a result of active military service.


CONCLUSION OF LAW

The veteran's pre-existing bilateral hearing loss was not 
aggravated by wartime service.  38 U.S.C.A. §§ 1110, 1153, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.159, 
3.303, 3.306, 3.385 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007)) essentially include, upon 
the submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

An August 2005 pre-rating RO letter informed the veteran and 
her representative of the VA's responsibilities to notify and 
assist her in her claim, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
or disease that began in or was made worse by her military 
service, or that there was an event in service that caused an 
injury or disease).  Thereafter, she was afforded 
opportunities to respond.  The Board thus finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support her claim, and has been provided 
ample opportunity to submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get, and requested her to furnish any evidence that she 
had in her possession that pertained to her claim.  The Board 
thus finds that the August 2005 RO letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by her and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the August 
2005 document fully meeting the VCAA's notice requirements 
was furnished to the veteran before the November 2005 rating 
action on appeal.    
  
In March 2006, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of 
a service connection claim (veteran status, the existence of 
a disability, a connection between the veteran's service and 
that disability, the degree of disability, and the effective 
date pertaining thereto).  In this case, the veteran's status 
and the degree of disability are not at issue.  While the RO 
has not furnished the veteran notice pertaining to the 
effective date, the Board's decision herein denies her claim 
for service connection.  Accordingly, no effective date is 
being assigned, and there is no possibility of prejudice to 
the appellant under the notice requirements of 
Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claim, 
to include obtaining all available service and post-service 
VA and private medical records up to 2008.  The veteran was 
afforded a comprehensive VA audiological examination in 
January 2008.  A transcript of her March 2008 Board hearing 
testimony is of record and has been considered in 
adjudicating this claim.  Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In March 2006, the 
veteran stated that she had no additional information or 
evidence to submit in connection with her claim.  The record 
also presents no basis for further development to create any 
additional evidence to be considered in connection with the 
matter currently under consideration.     
  
Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111 (West 2002).

In precedent opinion VAOPGCPREC 3-2003, the VA General 
Counsel (VAGC) discussed the requirements for rebutting the 
presumption of sound condition when entering military service 
under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304.  The VAGC 
held that, to rebut the presumption of sound condition under 
38 U.S.C.A. § 1111, the VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service, and that it was not aggravated by service.  
The veteran claimant is not required to show that the disease 
or injury increased in severity during service before the 
VA's duty under the second prong of this rebuttal standard 
attaches.  (The provisions of 38 C.F.R. § 3.304 were later 
amended and are now consistent with 38 U.S.C.A. § 1111.) 

The VAGC also held that the provisions of 38 C.F.R. 
§ 3.306(b), providing that aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, are not inconsistent with 38 U.S.C.A. § 1111.  
38 C.F.R. § 3.306(b) properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.  38 U.S.C.A. § 1111 
requires the VA to bear the burden of showing the absence of 
aggravation.  

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  See 
Wagner v. Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004). 

There is no aggravation of a pre-existing disease or injury 
if the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski,  1 Vet. 
App. 292, 297 (1991).  Accordingly, a lasting worsening of 
the condition - i.e., a worsening that existed not only at 
the time of separation, but one that still exists currently - 
is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

At the March 2008 Board hearing, the veteran testified that 
her hearing loss is related to exposure to noise during her 
military service. 

On March 1988 audiometric examination for National Guard 
service, the veteran's hearing in db was as follows: 30, 25, 
35, 25, and 25 on the right, and 30, 25, 35, 45, and 50 on 
the left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.

On December 1990 audiometric examination for entry into 
active service, the veteran's hearing in db was as follows: 
20, 20, 30, 25, and 30 on the right, and 25, 25, 40, 50, and 
55 on the left at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.

On March 1991 audiometric examination at the time of 
separation from active service, the veteran's hearing in db 
was as follows: 15, 25, 35, 25, and 25 on the right, and 20, 
25, 35, 45, and 50 on the left at 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.

Post service, on August 1993 audiometric examination for 
National Guard service, the veteran's hearing in db was as 
follows: 25, 30, 30, 30, and 35 on the right, and 40, 25, 40, 
50, and 50 on the left at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.

On January 2005 VA audiometric examination, the veteran's 
hearing in db was as follows: 30, 35, 45, and 45 on the 
right, and 40, 40, 60, and 60 on the left at 500, 1,000, 
2,000, and 4,000 Hertz, respectively.  On VA hearing 
evaluation in February, the veteran gave a history of 
protected noise exposure including military firing ranges, as 
well as use of a chainsaw without use of hearing protection.  
The assessments were mild to moderate hearing loss with good 
word recognition (92%) on the right, and mild to moderately 
severe hearing loss with good word recognition (80%) on the 
left).  The impression was mild to moderate sensorineural 
hearing loss, and the examiner opined that it was at least as 
likely as not that the veteran's hearing loss may be due to 
her time in military service.      

In December 2007, D. B., a private audiologist, stated that 
she reviewed the veteran's military medical and audiological 
records, as well as the January 2005 VA audiological 
evaluation, and noted that the March 1988 National Guard 
audiometric examination clearly showed that the veteran had 
hearing loss at that time; that the December 1990 and March 
1991 military audiometric examinations continued to show 
hearing loss; and that the January 2005 VA audiometric 
examination clearly showed progression of the veteran's 
hearing loss.  D. B. clarified the veteran's history of noise 
exposure, stating that the veteran utilized hearing 
protection in military service, and that her exposure to 
unprotected chainsaw noise occurred as a teenager prior to 
service.  D. B. concurred that the veteran had bilateral 
hearing loss at the time of service enlistment, but 
questioned the completeness of that evaluation, as pure tone 
air conduction was the only audiometric assessment tool 
utilized.  She also felt that the veteran received inadequate 
treatment in service, in that she was not informed of her 
bilateral hearing loss and referred to an otolaryngologist 
for diagnosis, etiology studies, and treatment.   

In a December 2007 statement, the veteran's son stated that 
he first noticed the veteran's hearing loss approximately 15 
to 18 years ago, which coincided with her National Guard 
service, and that the hearing loss steadily worsened over 
time.  

In a December 2007 statement, the veteran's nephew stated 
that he first noticed the veteran's hearing problems in the 
early 1990s.

On January 2008 VA audiological examination, the audiologist 
reviewed the veteran's claims folder and medical records, 
including the service medical records, and her history of 
noise exposure in military service as a MASH unit nurse, with 
most noise occurring during field training when generators 
ran 24 hours per day.  In addition, training included medical 
evacuation practice with no hearing protection during patient 
assessment close to helicopter noise; she reported use of 
hearing protection except during such patient assessment 
training.  The veteran denied occupational and recreational 
noise exposure.  Current audiometric examination showed the 
veteran's hearing in db as follows: 45, 45, 60, 75, and 80 on 
the right, and 50, 55, 70, 80, and 75 on the left at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Speech 
recognition was 92% on the right and 88% on the left.  The 
diagnosis was moderate to severe bilateral sensorineural 
hearing loss, with good word recognition ability.  The doctor 
noted that the service medical records showed that the 
veteran had hearing loss upon entry into National Guard 
service in March 1988, as well as hearing loss when separated 
from active service in March 1991, and concluded that the 
audiometric findings showed no change in hearing during 
active service despite exposure to loud noise.  After 
carefully reviewing all the evidence including the 2005 VA 
audiometric examination results which showed sensorineural 
hearing loss, the doctor opined that the veteran's pre-
existing bilateral hearing loss was not aggravated by noise 
exposure during active military service, which opinion was 
based on review of service entrance and separation 
audiological examinations which showed no change in hearing 
loss during active service from 1990 to 1991.

After a review of the foregoing, the Board finds that there 
is no persuasive medical evidence to support the claim for 
service connection for bilateral hearing loss by way of 
aggravation of a pre-existing disability by military service.  
In reaching this conclusion, the Board notes that the 
veteran's hearing loss was identified on March 1988 military 
examination over 2 years prior to entry into active service, 
as well as on December 1990 examination for entrance into 
active service.  In Crowe v. Brown, 7 Vet. App. 238 (1994), 
the Court indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court noted that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1) (2006).  In this 
case, the Board finds that the veteran's pre-existing hearing 
loss was clearly clinically identified on the December 1990 
entrance examination.  

The Board also finds that the evidence of record establishes 
that the pre-existing hearing loss was not aggravated by 
service, inasmuch as it did not chronically increase in 
severity during service so as to warrant service connection.  
See           38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In 
reaching this determination, the Board accords great 
probative value to the 2008 VA audiologist's opinion that the 
veteran's pre-existing bilateral hearing loss was not 
aggravated by noise exposure during active military service.  
That opinion was arrived at after a thorough and 
comprehensive review of the claims folder containing the 
service medical records (which the VA audiologist opined 
documented no change in hearing loss during active service, 
as evidenced by entrance and separation audiological 
examinations in 1990 and 1991), post-service medical records, 
and the veteran's actual medical history; current examination 
of the veteran; and consideration of her detailed medical 
history.  

The Board has also considered the February 2005 VA 
audiologist's equivocal opinion that it was at least as 
likely as not that the veteran's hearing loss "may" be due 
to her time in military service.  However, the Board finds 
that this evidence does not provide persuasive support for 
the veteran's claim that service connection for her current 
hearing loss, based on aggravation, is warranted.  The 2005 
VA examiner provided no reasons or bases for her equivocal 
opinion, and it appears that she reached her conclusion after 
relying merely on some incomplete medical history as related 
by the veteran in support of her claim, as there is no 
indication of what, if any, records she reviewed in arriving 
thereat.  Moreover, there is no indication that the 2005 VA 
examiner ever reviewed the claims folder or the veteran's 
service medical records, which document important clinical 
findings pertaining to the extent of her pre-existing hearing 
loss, which records the Board notes served as the basis for 
the 2008 VA audiologist's better-informed opinion.  The Board 
notes that, as a medical opinion can be no better than the 
facts alleged by a claimant, an opinion based on an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 
180 (1993).  Thus, the Board finds that the 2005 VA 
audiologist's equivocal medical opinion does not provide 
persuasive support for the veteran's claim that her current 
hearing loss is related to any incident of her military 
service, including aggravation of a pre-existing disability 
by service.  

Neither does the December 2007 private audiologist's medical 
report provide persuasive support for the veteran's claim, 
inasmuch as her review of the veteran's military medical and 
audiological records merely supports a finding the veteran's 
hearing loss pre-existed service.  In this regard, the Board 
notes D. B.'s 2007 findings that the March 1988 National 
Guard audiometric examination clearly showed that the veteran 
had hearing loss prior to entrance into active service; that 
the December 1990 entrance and March 1991 separation 
examinations continued to show hearing loss; and that the 
veteran had bilateral hearing loss at the time of service 
enlistment.  Moreover, D. B.'s 2007 report contains no 
opinion as to whether the veteran's hearing loss increased in 
severity during service, and is thus of no probative value as 
to the question of aggravation of a pre-existing disability 
by service.

With respect to the December 2007 assertions of the veteran's 
son and nephew, the Board notes that they are competent to 
offer evidence as to facts within their personal knowledge, 
such as the veteran's hearing symptoms that they observed.  
However, medical questions of diagnosis and etiology are 
within the province of trained medical professionals.  Jones 
v. Brown, 7 Vet. App. 134, 137-38  (1994).  Thus, laymen such 
as the veteran's son and nephew, without the appropriate 
medical training or expertise, are not competent to render a 
persuasive opinion on medical matters such as the 
relationship between the veteran's current hearing loss and 
her military service.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997)  (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

With respect to the veteran's assertions, the Board notes 
that the veteran is a trained medical professional who served 
as a nurse during her military service.  In Pond v. West, 12 
Vet. App. 341 (1999), the Court held that proper appellate 
review requires discussion of an appellant's medical opinion 
where the facts show her to be a duly-trained and licensed 
medical professional, as such a person is competent to 
provide medical nexus evidence.  This is not meant to 
preclude consideration of the personal interest that an 
appellant-expert has in her own case, weighing the probative 
value of her possibly less-than-objective opinions with 
respect to the merits of her own claim, but her opinion, in 
its professional context, may not simply be treated as that 
of a layman.  

To the extent that the veteran in this case expressed her own 
medical opinion regarding the relationship of her current 
hearing loss to her military service, the Board finds that 
the probative value of her statements as supportive medical 
evidence are far outweighed by the comments and opinions of 
the 2008 VA audiologist, owing to the audiologist's greater 
level of medical training and specialization in the diagnosis 
and etiology of hearing loss, together with the audiologist's 
objective and thorough review of the veteran's medical 
records, and objective examination of the veteran.  Hence, 
the Board finds the January 2008 VA audiologist's findings, 
observations, and conclusions to be dispositive of the 
question of service connection for hearing loss based on 
aggravation of a pre-existing disability, and that these most 
persuasive medical observations and opinions militate against 
the claim for service connection.  See Hayes v. Brown,      5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on a physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

For all the foregoing reasons, the Board finds that the claim 
for service connection for bilateral hearing loss must be 
denied, as the weight of the objective evidence is against 
the claim.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

   
ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


